Citation Nr: 0010525	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-17 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than April 11, 1997, 
for the assignment of a total disability evaluation based on 
individual unemployability due to a service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1951 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  That rating, in part, granted a 
total disability evaluation based on individual 
unemployability due to the service-connected lumbar spine 
disability (characterized as degenerative disc disease of the 
lumbar spine), effective from April 22, 1998.  By notice of 
disagreement filed in September 1998, he specifically 
disagreed with the effective date of the grant of a total 
rating arguing that it should be much earlier.  In November 
1998, the RO corrected the effective date of the grant to be 
April 11, 1997.  

This appeal is limited to the issue set forth on the title 
page.  A March 1998 rating action has been undertaken denying 
service connection for poliomyelitis.  An appeal as to this 
issue has not been perfected and, as such, no action will be 
taken by the Board on this claim at this time.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  An implied claim for an increased rating for the service-
connected lumbar spine disability was received at the RO on 
April 11, 1997.

3.  Evidence in the claims file is evenly balanced showing an 
increase in the veteran's degenerative disc disease of the 
lumbar spine rendering him unemployable due to this service-
connected lumbar spine disability in June 1996.

CONCLUSION OF LAW

The criteria for an effective date of June 1, 1996, for the 
assignment of a total disability evaluation based on 
individual unemployability due to a service-connected 
disability have been meet.  38 U.S.C.A. 1155, 5107, 5110(a), 
(b)(2) (West 1991 & Supp. 1999); 38 C.F.R. 3.1(p), 3.155, 
3.160, 3.340, 3.341, 3.400, 4.16, 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's formal claim for benefits was a VA Form 8-526, 
Veteran's Application for Compensation or Pension, which was 
received by the VA in July 1956.  The disabilities for which 
benefits were sought were listed, among other things, as back 
trouble.  Thereafter, in September 1956, the VA received a 
statement from the veteran's representative, along with a 
private medical certificate, which indicated that the veteran 
was also filing a claim for nonservice-connected pension 
benefits, based on a diagnosis of poliomyelitis.

By a rating action, dated in October 1956, service connection 
for compensation purposes was originally granted for a low 
back disability, characterized as chronic low back strain 
with muscle spasm and sciatic neuritis, and a 20 percent 
evaluation was assigned.  This rating determination was based 
primarily on the service medical record, which revealed that 
the veteran had sustained injuries to his back in 1952 and 
1954, and on a report of VA examination dated August 1956, 
which confirmed a diagnosis of chronic low back strain with 
muscle spasms, scoliosis with muscle spasm, and sciatic 
neuritis on the right.

In a separate rating action, dated in March 1957, the veteran 
was granted entitlement to a permanent and total rating for 
nonservice-connected pension purposes, based primary on 
medical evidence demonstrating disability resulting from his 
residuals of poliomyelitis.  The veteran's compensation 
payments, based on his service-connected disability, were 
suspended in favor of his nonservice-connected pension 
payments since the pension was considered the greater 
benefit.

A report of VA examination, dated in January 1961, disclosed 
that the veteran was significantly impaired by his 
poliomyelitis residuals.  Upon examination of the upper 
lumbar area, the veteran was found to have a spastic mass of 
paravertebral muscle tissue.  The report indicated that the 
veteran also complained of back spasms and would wear a back 
brace at times.

In October 1962 the veteran was training to be a landscape 
draftsman and was noted to have a work tolerance limited to 
five hours per day five days per week.  Due to income 
restrictions his nonservice-connected pension benefits were 
terminated by a rating decision of the RO dated February 
1963, and his service-connected disability compensation 
payments were resumed.

In June 1967, a VA examination report noted that the veteran 
complained of considerable muscle spasm at times with 
accompanying pain and the examiner noted that he appeared 
resigned to the fact that he would never be able to work a 
full time job.  Examination showed weak paravertebral muscle 
spasm and tenderness over L-5, L-4 and S-1.  Diagnoses 
included chronic back syndrome, and muscular strain and 
atrophy due to polio.

In 1975, the veteran filed a claim for special monthly 
pension in the way of aid and attendance, submitting the 
results of a private examination dated March 1975 which 
concluded that the veteran was totally and permanently 
disabled.  This claim was granted in a January 1976 rating 
decision based largely on the results of a special 
neurological examination dated in December 1975.  That 
examination showed that he continued to be significantly 
impaired as a result of his polio, that he was unemployable, 
and that it was "hardly likely that he will ever be able to 
be usefully employed again."

Although the veteran continued to correspond with the RO, the 
subject was primarily financial matters.  On April 11, 1997, 
the RO received from the veteran a claim for service 
connection for the residuals of poliomyelitis.  On July 28, 
1997, the veteran filed a new claim for an increased rating 
for his service-connected lumbar spine disability.  By rating 
action dated March 1998, the RO denied as not well grounded 
the claim for service connection for residuals of 
poliomyelitis due to the lack of competent medical evidence 
establishing a nexus to service.  That rating decision also 
granted an increased rating to 60 percent for his service-
connected back disability under Diagnostic Code 5293, now 
rated as degenerative disc disease of the lumbar spine, based 
on the results of VA examinations dated in September and 
October 1997, and the results of private medical reports 
dated in 1996, which showed that the veteran suffers from 
recurrent and pronounced radiculopathy associated with his 
service-connected lumbar spine disability.  Specifically, the 
private medical records received at VA in September 1997 
include an August 1996 initial evaluation for physical 
therapy in which the veteran reported a two month history of 
low back and right leg pain.  In a September 1997 VA spinal 
cord examination, the veteran noted that his back discomfort 
was gradually increased and he was finding it difficult to 
ambulate.  The impression was advancing severe radiculopathy 
with probably disk space narrowing, and neural foramen 
encroachment of the lumbosacral spine.  The veteran was 
referred for a physiatric evaluation of the back to possibly 
delineate the degree of damage or problems caused by the back 
versus poliomyelitis.  In the October 1997 VA psychiatric 
examination, the veteran related that during the summer of 
1996 he was working in his garden and suffered a significant 
exacerbation of low back pain.

The RO established the effective date of the increase as 
April 11, 1997, inferring that the veteran likely had 
increased symptomatology associated with the lumbar spine 
disability on the date the claim for service connection for 
residuals of poliomyelitis was filed, and that the claim 
would therefore also be construed as a claim for an increased 
rating for his service-connected lumbar spine disability.

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received by VA on 
April 22, 1998, showed that the veteran last worked part time 
in 1974, as a landscape architect.  Entitlement to a total 
disability rating based on individual unemployability was 
granted in a June 1998 rating decision based on the results 
of September and October 1997 VA examinations, which 
indicated a severity of disability related to the back 
condition that would preclude gainful employment.  The 
effective date was April 22, 1998, the date of receipt of his 
claim for a total rating based on individual unemployability.  
The effective date was thereafter corrected to be April 11, 
1997, the date of his increased lumbar spine disability 
rating.

In a November 1998 substantive appeal, the veteran argued 
that he had been treated at a VA medical center throughout 
1975 for his back condition at which time he would have been 
entitled to a 60 percent evaluation.  He added that VA failed 
to process his claim at that time.  

In a December 1998 personal hearing, the veteran's 
representative contended that the back condition was 
inextricably intertwined with his nonservice-connected polio, 
and a physician's report dated March 1975 declaring that the 
veteran was no longer employable, should have been accepted 
as an inferred claim for an increased rating for his back.  
He further argued that at the time he was granted aid and 
attendance, he should have been granted an increased rating 
for his back condition. 


Applicable Law and Regulations

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, which ever 
is later.  38 C.F.R. § 3.400(o)(1) (1999).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to 
the claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 1999); see 
38 C.F.R. § 3.400(o)(2), 3.155(a)(1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Pertinent regulations provide that lumbosacral strain is to 
be rated by comparison with sacro-iliac injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1975).  A 20 percent 
evaluation is warranted for sacro-iliac injury and weakness 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires a severe sacro-
iliac injury and weakness manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint spaces.  A 40 percent 
evaluation is also warranted if only some of these 
manifestation are present if there is abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5294 
(1975), 5295 (1999).  A 40 percent rating is the highest 
schedular evaluation assignable under Diagnostic Codes 5294 
(1975), 5295 (1999).

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent rating for intervertebral disc syndrome is for 
application when the disability is pronounced as demonstrated 
by persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, an 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1975 & 
1999).  A 60 percent rating is the highest schedular 
evaluation assignable under Diagnostic Code 5293.

The governing regulations also provide that a total 
disability rating based on individual unemployability due to 
a service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1975 & 1999).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(1975 & 1999).  The regulations further provide that if there 
is only such disability, it must be rated at 60 percent or 
more; and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Therefore, the Board must evaluate whether 
there are circumstances in the appellant's case, a part from 
any non-service-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).


Analysis

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by 5107(a), has 
been satisfied.

The Board acknowledges the contentions advanced by the 
veteran as set forth in written arguments to the Board in 
March 2000.  Specifically, the veteran contends that his 
award of a total rating based on individual unemployability 
should be from August 7, 1975, the date on which he claims 
that he "first sought entitlement to a permanent and total 
evaluation for service and nonservice-connected disabilities 
including special monthly pension based upon the need of aid 
and attendance of another person."  In his December 1998 
personal hearing transcript, he also argues that his grant 
should be from March 1975, the date on which a private 
physician's report indicated that he was unemployable.  This 
report, he contends should have been accepted as an inferred 
claim for an increased rating for his lumbar spine disability 
to include unemployability.

Contrary to the veteran's assertions, the Board can find no 
basis to support either of the veteran's arguments.  First, 
the claim filed by the veteran's representative in August 
1975 (which was submitted on behalf of the veteran), was 
specifically identified as an "informal claim for non-
service connected pension benefits, as well as special 
monthly pension for being in need of Aid and Attendance."  
To constitute a claim for benefits, the applicable 
regulations state that the claimant must submit a written 
communication identifying the benefit and expressing an 
intent to seek that benefit.  See Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998) (citing 38 C.F.R. § 3.1(p) (which 
provides that a claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit")) (emphasis added).  While any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim, such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (1999)  The record 
contains no evidence that the veteran expressed an intent to 
seek an increased rating for his service-connected lumbar 
spine disorder in 1975, or a total disability rating based on 
unemployability due solely to his service-connected lumbar 
spine disorder.  

Second, the veteran's treatment in 1975 was primarily for the 
residuals of his poliomyelitis.  The report of a private 
examination dated in March 1975 and the report of a special 
neurological examination dated in December 1975, both of 
which indicated that the veteran was unemployable, focused 
almost exclusively on the residuals of his poliomyelitis.  
Although in some cases, certain medical reports may be 
accepted as an informal claim for increased benefits, there 
is no evidence in the medical records from 1975 that the 
veteran would have been entitled to a rating in excess of the 
20 percent he was then receiving, or that he was demonstrably 
unemployable due to his service-connected back disability.  
See 38 C.F.R.               § 3.157(b) (1999); see also 
Norris v. West, 12 Vet. App. 413 (1999).  The medical records 
in 1975, which included a March 1975 private treatment record 
and December 1975 special neurological and aid and attendance 
examinations, concluded that that veteran was permanently and 
totally disabled due to his residuals of poliomyelitis.  It 
is significant that on the aid and attendance examination his 
only complaint regarding his back was "occasional low back 
pain" and his restriction attributable to his dorsolumbar 
spine was assessed as "slight."  Thus, as the evidence did 
not demonstrate entitlement to an increased rating in excess 
of 20 percent for his service-connected back disability, or 
that he was unemployable due solely to his service-connected 
back disability, see, e.g., 38 C.F.R. §§ 4.16, 4.71a, 
Diagnostic Codes 5293 and 5295 (1975), the Board can find no 
basis for an implied claim for increased compensation, to 
include the lumbar spine disability rating and a total rating 
based on unemployability in 1975.  As such, neither claim was 
reasonably raised by the evidence then of record as argued by 
the veteran.  See generally Shockley v. West, 11 Vet. 
App. 208, 214 (1998).  The RO awarded aid and attendance 
benefits and reinstated his non-service-connected pension 
benefits entirely on the basis of his residuals of 
poliomyelitis.  Although the veteran was notified of the RO's 
decision in 1976, he did not file a notice of disagreement 
and the decision became final.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. § 3.160(d).  

The next correspondence from the veteran relating to the 
level of his service-connected lumbar spine disability was 
received at the RO on July 28, 1997.  The RO also had on file 
a claim, received on April 11, 1997, for service connection 
for residuals of poliomyelitis.  The RO evaluated the 
evidence and determined that an increased rating was 
warranted for the veteran's lumbar spine disability, now 
rated as intervertebral disc syndrome, based on the results 
of recent VA examination reports, which indicated a diagnosis 
of lumbar degenerative disc disease with persistent and 
pronounced radiculopathy.  Because the evidence showed that 
the veteran's lumbar spine disorder had significantly 
worsened some time earlier, approximately in the summer of 
1996, it was not unlikely that the symptoms associated with 
the veteran's lumbar spine disability were present in April 
1997, when he filed his claim for service connection for 
poliomyelitis.  The RO therefore considered the April 11, 
1997 claim as an implied claim for an increased rating and 
established this as the effective date for the increase in 
the veteran's lumbar spine disability.  

On April 22, 1998 ,the veteran filed a claim for TDIU.  Based 
on the medical evidence which justified increasing the 
veteran's disability rating for his lumbar spine disorder to 
60 percent, the RO also determined that these showed a 
severity of disability related to the lumbar spine condition 
that would preclude gainful employment.  The effective date 
of his unemployability was made April 22, 1998, the date of 
receipt of his claim for TDIU.  However, as noted above, 
because the RO considered the April 11, 1997 claim for 
service connection for poliomyelitis to be an implied claim 
for an increased rating, granting a 60 percent rating as of 
this date, he also on this date met the percentage 
requirements for consideration for a total disability rating 
based on unemployability due to a single service-connected 
disability.  See 38 C.F.R. §§ 3.340, 4.16 (1999); Norris v. 
West, 12 Vet. App. 413, 421 (1999) (a claim for an increased 
rating is presumed to be a claim for TDIU where the veteran 
meets the percentage requirements for consideration for 
unemployability and there is evidence in the claims file that 
indicates unemployability due to that disability).  In a 
November 1998 Statement of the Case, the veteran was notified 
that his grant of a total disability rating based on 
individual unemployability would be made effective the date 
of his increased rating to 60 percent, which was April 11, 
1997. 

The Board further finds that there is evidence in the claims 
file that factually demonstrates entitlement to an increase 
as early as June 1996, within the one year preceding the 
April 11, 1997 implied claim for an increased rating.  
Private medical records received at VA in September 1997 
include an August 1996 initial evaluation for physical 
therapy in which the veteran reported a two month history of 
low back and right leg pain.  In a September 1997 VA spinal 
cord examination, the veteran indicated that his back 
discomfort had gradually increased and that he was finding it 
difficult to ambulate.  The impression was advancing severe 
radiculopathy with probably disk space narrowing, and neural 
foramen encroachment of the lumbosacral spine.  The veteran 
was referred for a physiatric evaluation of the back to 
possibly delineate the degree of damage or problems caused by 
the back versus poliomyelitis.  In the October 1997 VA 
psychiatric examination, the veteran related that during the 
summer of 1996 he was working in his garden and suffered a 
significant exacerbation of low back pain.  The Board 
concludes that, while it is not certain that the veteran's 
lumbar spine disorder increased to his present level of 
severity in June 1996, the evidence is at least in equipoise 
as to whether such in increase occurred.  When the evidence 
is in relative equipoise as to the merits of the issue, then 
the benefit of the doubt in resolving the issue is to be 
given to the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Resolving all reasonable doubt in favor of 
the veteran, the Board finds that he was entitled to a 60 
percent evaluation and unemployable as of June 1, 1996.  As 
this is within one year prior to receipt by VA of the claim 
for an increased rating, an effective date of June 1, 1996 is 
warranted for the assignment of a total disability evaluation 
based on individual unemployability due to his service-
connected degenerative disc disease of the lumbar spine.


ORDER

An effective date of June 1, 1996, for the assignment of a 
total disability evaluation based on individual 
unemployability due to a service-connected disability is 
granted, subject to the provisions governing the award of 
monetary benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


